Citation Nr: 1341558	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for oropharyngeal tonsillar carcinoma, including as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, the Veteran's spouse, the Veteran's son


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December
2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the RO in Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claim for entitlement to service connection for oropharyngeal tonsillar carcinoma, including as due to exposure to herbicides.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran asserts that he is entitled to service connection for oropharyngeal tonsillar carcinoma as a result of exposure during service to an herbicide agent.  In letters dated January 2009 and May 2010, G. T. Wolf, M.D., related that the Veteran had been a patient for ten years.  Dr. Wolf outlined the pathology of the Veteran's disorder, including his in-service exposure to an herbicide agent.  Dr. Wolf opined that the Veteran's oropharyngeal tonsillar carcinoma should not be distinguished from cancer of the larynx and trachea.  Dr. Wolf, however, did not provide a basis for this opinion or directly opine as to the etiology of the Veteran's oropharyngeal tonsillar carcinoma.  Accordingly, the Board concludes that an addendum which adequately addresses the etiology of the Veteran's oropharyngeal tonsillar carcinoma should be obtained from Dr. Wolf.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact Dr. Wolf to obtain an addendum opinion providing the basis for his previous opinion that the Veteran's oropharyngeal tonsillar carcinoma should not be distinguished from cancer of the larynx and trachea and to provide an opinion as to the etiology of the Veteran's oropharyngeal tonsillar carcinoma.  Specifically, Dr. Wolf must opine whether it is at least as likely as not (50 percent or better probability) that the Veteran's oropharyngeal tonsillar carcinoma is related to the Veteran's military service, to include exposure to an herbicide agent.  A complete rationale for all opinions must be provided.  If the Dr. Wolf cannot provide the requested opinion without resorting to speculation, it must be so stated, and the Dr. Wolf must provide the reasons why an opinion would require speculation.  

2.  After completing the above, reviewing any additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim for entitlement to service connection for oropharyngeal tonsillar carcinoma.  Specifically, the RO must determine whether service connection is warranted for the Veteran's diagnosed oropharyngeal tonsillar carcinoma on a presumptive or direct basis.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


